DETAILED ACTION
Receipt of Arguments/Remarks filed on December 10 2021 is acknowledged. Claims 1-32, 34-39, 43-45, 49-52, 54 and 56-60 were/stand cancelled. Claims 33, 40-42, 46-48 and 53 were amended. Claims 62-67 were added.  Claims 33, 40-42, 46-48, 53, 55 and 61-67 are pending. 
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10 2021 and December 21 2021 were considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants arguments filed December 10 2021, specifically pages 8-9 (pages 3-4 of remarks) of the response are persuasive.  The claims are limited to blend B of the instant specification.  This amendment in combination with the comparison of blend B vs blend 93 is sufficient to overcome the cited prior art.  The data in the specification with PROSOLV SMCC HD90 produces an effect in opposite that that suggested by the prior art (Muzikova et al.).  
Thus, the rejections of claims 33-56 and 61 under 35 USC 103 over Nilsson et al. in view of Davies et al., Staniforth et al., Muzikova et al. and Joshi et al., claims 33-58 withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616